Citation Nr: 1014793	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-29 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Appellant and J.G.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  The Veteran died in February 2007.  The 
appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

In February 2010, the appellant presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
the undersigned who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  A 
transcript of this personal hearing is in the Veteran's 
claims folder.

During her hearing, the appellant withdrew the issue of 
entitlement to death pension benefits.  Accordingly, the 
Board will proceed without consideration of this issue.  
38 C.F.R. § 20.204(b).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There were no pending unadjudicated claims at the time of 
the Veteran's death in February 2007.  

2.  The Veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

3.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits purposes were not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the appellant in March 2007 with regard to 
the claims for accrued benefits and DIC under 38 U.S.C.A. § 
1318.  The letter addressed the elements necessary to 
establish entitlement to accrued benefits and DIC under 38 
U.S.C.A. § 1318 and was sent prior to the initial unfavorable 
decision by the AOJ in May 2007.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because entitlement to accrued benefits and DIC under 38 
U.S.C.A. § 1318 are being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at 
every stage of this case with regard to the claims for 
accrued benefits and DIC under 38 U.S.C.A. § 1318.  All 
available service treatment records as well as all identified 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the claims.  VA has also 
assisted the appellant and her representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to her 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

1.  Entitlement to accrued benefits.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

A review of the evidence of record reflects that there were 
no unadjudicated pending claims at the time of the Veteran's 
death.  Further, the appellant has not identified any such 
claims.  Accordingly, without a pending unadjudicated claim, 
entitlement to accrued benefits is denied.  38 C.F.R. § 
3.1000.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22(a).  There is no indication in the record that 
the Veteran was a prisoner of war.  

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b).  
Service department records were not submitted that had not 
been previously considered by VA.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005); Rodriguez v. Peake, 511 F.3d 1147 
(2008).  

The record indicates that the Veteran was discharged from 
active service in December 1945.  In February 2007, the 
Veteran died.  His death certificate indicates that his 
immediate cause of death was fungemia/sepsis with an 
underlying cause of pneumonia.  Significant conditions 
contributing to his cause of death were CVA (cerebrovascular 
accident), anemia, afib (atrial fibrillation), and DMII 
(diabetes mellitus type II).  At the time of his death, the 
Veteran was service-connected for chronic lumbar strain at 60 
percent disabling effective July 21, 2004, and turbinate 
hypertrophy at a non-compensable rate effective since April 
1, 1946.  The Veteran received individual unemployability 
from July 21, 2004.  

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  The Veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death; or (2) would have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
Board does note the appellant's argument that the Veteran 
should have received a higher rating for his service-
connected chronic lumbar strain and entitlement to individual 
unemployability at an earlier date.  However, hypothetical 
entitlement to benefits raised for the first time after a 
veteran's death has specifically been barred.  See Rodriguez, 
19 Vet. App. 275 (2005); Rodriguez,  511 F.3d 1147.  Further, 
the appellant has not successfully pled clear and 
unmistakable error in any of the prior rating decisions, such 
that would have entitled the Veteran to a total rating.  

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the Veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

3.  Entitlement to service connection for the cause of the 
Veteran's death.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that 
the letter should be "tailored" to be responsive to the 
details of the application submitted.  Although there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing compliant notice.

At the time of his death, the Veteran was service connected 
for chronic lumbar strain and hypertrophy, turbinate.  During 
her hearing, the appellant contended that the Veteran's 
service-connected chronic lumbar strain caused him to become 
incapacitated, which led him to gain weight, which led to his 
causes of death.  The appellant has not been provided with 
notice that addresses her contentions as required in Hupp and 
should be provided with such on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
notice that fully complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In particular the appellant 
should be provided with a: (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  At the time of his death, the 
Veteran was service connected for chronic 
lumbar strain and turbinate hypertrophy.  
The appellant should be provided with 
notice that explains the evidence and 
information required to substantiate a DIC 
claim based on these disabilities, as well 
as a claim not yet service-connected.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


